Detailed Action
Summary
1. This office action is in response to the application filed on February 26, 2021. 
2. Claims 1-2,4-5,7,20,22-24,26-28,30-33,36-38 and 40 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Abstract objection
5. Abstract is objected to because of the following informalities:
Abstract exceeded 150 words and appropriate action is required .
Drawings
6. The drawings submitted on 02/26/2021 are acceptable. 
Information Disclosure Statement
7. The information disclosure statement (IDS) submitted on 02/26/2021  is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
8. Claims 1-2,7 and 20 are objected to because of the following informalities: 
Claim 1 recites “a second DC power bank terminal” in line 23 should be “the  second DC power bank terminal”.
Claim 2 recites “selectively connecting a series of one or more of the electric energy storage elements” in line 3 should be “the selectively connecting a series of one or more of the electric energy storage elements”.
Claim 7 recites “the measure of energy stored” in line 3.  There is insufficient antecedent basis for this claim limitation.
Claim 20 recites “the DC power banks” in line 2 . There is insufficient antecedent basis for this claim limitation.
Claim 22 recites “a DC input into an AC output” should be “the DC input into the AC output” , “a DC input into a DC output” should be “the  DC input into the DC output”, “an AC input into a DC output” should be “the AC input into the DC output”, or “ an AC input into an AC output” should be “the AC input into the AC output” in lines 2-3.
In re to claims 4-5,20,22-24,26-28,30-33,36-38, claims 4-5,,20,22-24,26-28,30-33,36-38 depend from claim 1, thus are also objected for the same reasons provided above. 
Claim Rejections - 35 USC § 102
9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2,4,20,22,26-27,30,38 and 40 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Dong“20160020705”. 
In re to claim 1, Dong discloses an electric converter (Figs.1-14 shows a power converter and method of operation. Examiner noted that all Figs. are considered as same embodiment)  arranged to convert an electric AC or DC input at an input terminal  (AC bus 250) into an electric AC or DC output at an output terminal ( direct current (DC) bus 50), 
 a switching arrangement comprising a plurality of controllable electric switches (each converter legs includes switches S.sub.11- S.sub. 14, S.sub.21- S.sub. 24 and S.sub.31- S.sub. 34)  for establishing controllable electric connection between the input terminal (AC terminal 250) and a plurality of first DC power bank terminals (first, second and third converter legs 20,30 and 40 respectively coupled to string 80,90 and 100 )  and between the output terminal and the plurality of first DC power bank terminals (DC bus 50), 
a plurality of DC power banks each having one end connected to the respective first DC power bank terminals and a second end connected to a common minus (converter legs  20,30 and 40 are coupled string 80,90 and 100 and second end couples to string 70 to the respective),


 wherein the plurality of DC power banks comprise respective pluralities of series interconnected submodules (converter leg 20 includes SU.sub.11- SU.sub.14, converter leg 30 SU.sub.21- SU.sub.24 and converter leg 40 includes  SU.sub.31- SU.sub.34)
wherein each submodule comprises one or more electric energy storage elements and a switching circuit comprising at least one controllable electric switch for selectively by-passing or connecting the electric energy storage elements ( Fig.2a-2b shows that SU.sub.11 includes plurality of switching elements 170, 180  and energy storage element 190. Furthermore, see parag.0007) , and 
- a control system (control system 160) comprising a processor (see prag.0024, lines 8-9) configured 
to execute a first control algorithm for controlling the switching arrangement to switch between a plurality of states for charging and discharging the plurality of DC power banks in an alternating manner (see the charging and discharging in prag.0036, lines 1-12, parag.0037, lines 1-8 and parag.0038, lines 1-12. Furthermore, see Figs. 3a-3b), 
wherein in a first state the switching arrangement is controlled to connect the input terminal to a first DC power bank terminal, and to connect a second DC power bank terminal to the output terminal (see the charging and discharging in prag.0036, lines 1-12, parag.0037, lines 1-8 and parag.0038, lines 1-12. Furthermore, see Figs. 3a-3b), 
and wherein in a second state the switching arrangement is controlled to connect the input terminal to a second DC power bank terminal, and to connect the first DC power bank terminal to the output terminal (see the charging and discharging in prag.0036, lines 1-12, parag.0037, lines 1-8 and parag.0038, lines 1-12. Furthermore, see Figs. 4a-4b), and Page 3 of 10-
 to execute a second control algorithm for individually controlling the switching circuits of the submodules of the plurality of DC power banks for selectively connecting a series of one or more of the electric energy storage elements in the plurality of DC power banks individually (The method includes selectively switching a plurality of switches in at least one converter leg of a power converter. The method also includes independently controlling a plurality of switching units in the at least one converter leg of the power converter. Furthermore, the method includes charging or discharging energy storage elements in the respective switching units. Moreover, the method includes regulating one or more line parameters of the plurality of switching units such that the one or more line parameters attain zero values during a fault condition. The method further includes operating the at least one converter leg by controlling a direct current within the converter leg to provide a direct current fault ride-through capability, see prag.0007, lines 1-7).  
In re to claim 2, Dong discloses (Figs. 1-14), wherein the second control algorithm is arranged for controlling the switching circuits of the submodules for selectively connecting a series of one or more of the electric energy storage elements in the plurality of DC power bands to provide a multilevel voltage output from the plurality of DC power banks (the method includes selectively switching a plurality of switches in at least one converter leg of a power converter. The method also includes independently controlling a plurality of switching units in the at least one converter leg of the power converter. Furthermore, the method includes charging or discharging energy storage elements in the respective switching units. Moreover, the method includes regulating one or more line parameters of the plurality of switching units such that the one or more line parameters attain zero values during a fault condition. The method further includes operating the at least one converter leg by controlling a direct current within the converter leg to provide a direct current fault ride-through capability, see prag.0007, lines 1-7).  
In re to claim 4, Dong discloses (Figs. 1-14), wherein the first and second control algorithms (sprag.0036, lines 1-12, parag.0037, lines 1-8 and parag.0038, lines 1-12. Furthermore, see Figs. 3a-3b and 4a-4b), and Page 3 of 10 are arranged to control switching operation in response to a voltage at the input terminal ((the method includes selectively switching a plurality of switches in at least one converter leg of a power converter. Moreover, the method includes regulating one or more line parameters of the plurality of switching units such that the one or more line parameters attain zero values during a fault condition, see parag.0007. Furthermore, the one or more line parameters may include a current, a voltage, power, or combinations thereof, see prag.0070, lines 1-6. Examiner noted that it obvious that the parameter considered the input voltage that supply to converter legs. )  
In re to claim 20, Dong discloses (Figs. 1-14),, wherein the DC power banks (converter legs 20,30 and 40) are each controlled to provide 5 to 16 different output voltage levels (Fig. 1 shows a multilevel topology is configured to provide multilevel different output voltage in the form of DC output. Examiner noted that this may output different output voltage especially in combination a full bridge configuration as shown in Fig 2b).  
In re to claim 22, Dong discloses (Figs. 1-14), being arranged to convert: a DC input into an AC output, a DC input into a DC output, an AC input into a DC output, or an AC input into an AC output (Fig.1 shows a three phase AC input 250 and DC output 50).  
In re to claim 26, Dong discloses (Figs. 1-14), comprising an inductor  (inductor 200 and 210) serving as an electric filter component at an input and/or output and/or between two DC power banks (inductor 200 and 210 are configured to filter noise ).  
In re to claim 27, Dong discloses (Figs. 1-14),, being dimensioned to output at least an electric power of 10 W (the multi-level power converter is configured to deliver power over long distances to remote locations using HVDC. Examiner noted that it is obvious that the  power deliver thru HVDC may deliver electric power for specific intended purpose.)
In re to claim 30, Dong discloses (Figs. 1-14), comprising a plurality of output terminals (Fig. 1 shows plurality of AC terminals and Figs. 3a shows  DC voltage is provided from plurality of DC bus 340 )
In re to claim 38, Dong discloses a power electric system comprising  the electric converter according to claim 1 ( Figs. 1-14 shows a multi-level power converter to deliver power over long distances to remote locations using High voltage direct current (HVDC) transmission)
In re to claim 40, Dong discloses  method for converting (Figs.1-14 shows a power converter converting and method of operation. Examiner noted that all Figs. are considered as same embodiment ) an electric AC or DC input (AC bus 250)  to an electric AC or DC output ( direct current (DC) bus 50), 
, the method comprising - providing (P_PB1_PB2) a plurality of DC power banks (first, second and third converter legs 20,30 and 40) comprising respective pluralities of series interconnected submodules (converter leg 20 includes SU.sub.11- SU.sub.14, converter leg 30 SU.sub.21- SU.sub.24 and converter leg 40 includes  SU.sub.31- SU.sub.34 ) , wherein each submodule comprises electric energy storage elements ( Fig.2a-2b shows that SU.sub.11 includes plurality of switching elements 170, 180  and energy storage element 190. Furthermore, see parag.0007) , and 
and a controllable switching circuit (each converter legs includes switches S.sub.11- S.sub. 14, S.sub.21- S.sub. 24 and S.sub.31- S.sub. 34) for selectively by-passing or connecting the electric energy storage elements, - charging (CHDCH) and discharging the plurality of DC power banks in an alternating manner by controlling a controllable switching arrangement with a first control algorithm (see the charging and discharging in prag.0036, lines 1-12, parag.0037, lines 1-8 and parag.0038, lines 1-12. Furthermore, see Figs. 3a-3b), and 
Page 7 of 10- selectively connecting (SCSM) a series of one or more of the electric energy storage elements in the DC power banks individually by means of operating the controllable switching circuits according to a second control algorithm (The method includes selectively switching a plurality of switches in at least one converter leg of a power converter. The method also includes independently controlling a plurality of switching units in the at least one converter leg of the power converter. Furthermore, the method includes charging or discharging energy storage elements in the respective switching units. Moreover, the method includes regulating one or more line parameters of the plurality of switching units such that the one or more line parameters attain zero values during a fault condition. The method further includes operating the at least one converter leg by controlling a direct current within the converter leg to provide a direct current fault ride-through capability, see prag.0007, lines 1-7).  
Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dong“20160020705” in view of Harnefors “20150162848”.
In re to claim 5, Dong discloses (Figs.1-14), wherein the second control algorithm (see prag.0036-0038) is arranged to control switching operation of the switching circuits of the submodules (Figs. 3a-3b and 4a-4b shows switching operation of the switching circuits of the submodules of converter leg 20 SU.sub.11- SU.sub.14, converter leg 30 SU.sub.21- SU.sub.24 and converter leg 40 includes  SU.sub.31- SU.sub.34) in response to a measure of energy stored in the individual electric energy storage elements-  
Dong discloses the second control algorithm is arranged to control switching operation of the switching circuits of the submodules but fails having response to a measure of energy stored in the individual electric energy storage elements.  

 However, Harefores  teaches modular multilevel converter (Figs. 1) having a measure of energy stored in the individual electric energy storage elements (Each submodule comprises an energy store and each submodule is arranged to be controlled by the control device to be selectively inserted or bypassed in a phase arm. The method comprises a step of controlling, by means of the control device, insertion and bypassing of the submodules in accordance with a modulation scheme and the requested operating condition. This step of controlling comprises balancing voltages of the energy stores during a time interval. This balancing involves calculating predicted final voltages of the energy stores respectively at the end of a time interval to follow. The predicted final voltages are calculated based on an initial amount of charge stored in the respective energy stores and the amount of charge which, based on the requested operation condition and modulation scheme, is predicted to pass through the respective energy store during the time interval. The balancing of energy store voltages also involves selecting which submodule of a phase arm to insert or bypass during the time interval based on a comparison of the predicted final voltages of the energy stores. Furthermore, the balancing of energy store voltages involves updating the predicted final voltages in accordance with any selection made of which submodule to insert or bypass during the time interval, see prag.0007, lines 4-14.  Furthermore, see parag.0028,lines 3-6.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power converter of Dong to include a measure of energy stored in the individual electric energy storage elements as taught by Harefores in order to obtain the methods for capacitor voltage balancing which allows for reduced voltage ripple would therefore be of interest, see parag.0004, lines 4-5.
In re to claim 7, Dong discloses (Figs.1-14),, wherein the second control algorithm is arranged to adjust switching operation of the switching circuits of the submodules 9(Figs. 3a-3b and 4a-4b shows switching operation of the switching circuits of the submodules of converter leg 20 SU.sub.11- SU.sub.14, converter leg 30 SU.sub.21- SU.sub.24 and converter leg 40 includes  SU.sub.31- SU.sub.34) in response to the measure of energy stored in the individual electric energy storage elements, so at to balance ageing and/or variations due to tolerances of the electric energy storage elements.  
Dong discloses the second control algorithm is arranged to adjust switching operation of the switching circuits of the submodules but fails having in response to the measure of energy stored in the individual electric energy storage elements, so at to balance ageing and/or variations due to tolerances of the electric energy storage elements.  
However, Harefores  teaches modular multilevel converter (Figs. 1) having in response to the measure of energy stored in the individual electric energy storage elements, so at to balance ageing and/or variations due to tolerances of the electric energy storage elements (Each submodule comprises an energy store and each submodule is arranged to be controlled by the control device to be selectively inserted or bypassed in a phase arm. The method comprises a step of controlling, by means of the control device, insertion and bypassing of the submodules in accordance with a modulation scheme and the requested operating condition. This step of controlling comprises balancing voltages of the energy stores during a time interval. This balancing involves calculating predicted final voltages of the energy stores respectively at the end of a time interval to follow. The predicted final voltages are calculated based on an initial amount of charge stored in the respective energy stores and the amount of charge which, based on the requested operation condition and modulation scheme, is predicted to pass through the respective energy store during the time interval. The balancing of energy store voltages also involves selecting which submodule of a phase arm to insert or bypass during the time interval based on a comparison of the predicted final voltages of the energy stores. Furthermore, the balancing of energy store voltages involves updating the predicted final voltages in accordance with any selection made of which submodule to insert or bypass during the time interval, see prag.0007, lines 4-14.  Furthermore, see parag.0028,lines 3-6.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power converter of Dong to include in response to the measure of energy stored in the individual electric energy storage elements, so at to balance ageing and/or variations due to tolerances of the electric energy storage elements as taught by Harefores in order to obtain the methods for capacitor voltage balancing which allows for reduced voltage ripple would therefore be of interest, see parag.0004, lines 4-5.
11. Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dong“20160020705” in view of Madavard “CN106104722”.
In re to claim 23, Dong discloses (Figs.1-14), wherein the switching arrangement (Figs. 1-4 shows a switching arrangement )  is operated at a switching frequency of 0.1 Hz to 10 kHz.
Dong discloses a switching arrangement but fails having a switching frequency of 0.1 Hz to 10 kHz.
However, Adamczyk discloses Multilevel converter (Figs.1)  having a switching frequency (typical operating frequency supplied to resonant circuit 3 can obtain the resonance frequency higher than the IPT system of 10Kz-20kHz. In some embodiments, converter 1 can use this technology in up to 40 kHz, 100 kHz or higher frequency of operation. the switch operation improvement may allow generally at high power but relatively slow switching speed operation of IGBTs for the second switching member. the first switching component is to be operated at a relatively low power and high frequency, it can use MOSFET. This embodiment therefore allows to use cost effective IGBT and realize higher switching frequency, see page 9, parag1 lines 1-9) 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power converter of Dong to include in switching frequency 10KHz-20KHz as taught by Harefores in order to obtain use cost effective IGBT and realize higher switching frequency , see page 9, parag.1, lines 1-9.
In re to claim 24, Dong discloses (Figs.1-14), wherein the switching arrangement (Figs. 1-4 shows a switching arrangement )  is operated at a switching frequency of 0.1 Hz to 20 kHz.
Dong discloses a switching arrangement but fails having a switching frequency of 0.1 Hz to 20 kHz.
However, Adamczyk discloses Multilevel converter (Figs.1)  having a switching frequency (typical operating frequency supplied to resonant circuit 3 can obtain the resonance frequency higher than the IPT system of 10Kz-20kHz. In some embodiments, converter 1 can use this technology in up to 40 kHz, 100 kHz or higher frequency of operation. the switch operation improvement may allow generally at high power but relatively slow switching speed operation of IGBTs for the second switching member. the first switching component is to be operated at a relatively low power and high frequency, it can use MOSFET. This embodiment therefore allows to use cost effective IGBT and realize higher switching frequency, see page 9, parag1 lines 1-9) 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power converter of Dong to include in switching frequency 10KHz-20KHz as taught by Harefores in order to obtain use cost effective IGBT and realize higher switching frequency , see page 9, parag.1, lines 1-9.
12. Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Dong“20160020705” in view of Bhowmik“CN103782471”.
In re to claim 28, Dong discloses (Figs.1-14), wherein the first control algorithm (see prag.0036-0038) but fails having involves a maximum power point tracking algorithm for operating the switching arrangement to obtain an optimal electric power from an electric source connected to the input terminal. 
However, Bhowmik discloses multi-converter for each SM (Figs 1-9) having  a maximum power point tracking algorithm for operating the switching arrangement (control system 300 of maximum power point tracking (MPP) during the condition of power grid failure and/or low or high PV condition, the controller controls one or more power grid disconnect switch 324 generates interruption in the circuit, see page 9, prag.7, lines 10-13
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the power converter of Dong MMPT as taught by Bhowmik in order to obtain maximize performance, and increase the reliability of regenerating energy collecting and converting energy, see page 3,prag. 2 lines 4-5.
Allowable Subject Matter
13. Claims 31-37 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 31, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the first control algorithm provides a switching sequence involving sub sequences serving to take into account a dead-time for the plurality of controllable electric switches of the switching arrangement ”.
In re to claim 33, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the plurality of controllable electric switches comprises: a first controllable bidirectional switch for establishing controllable electric connection between the input terminal and a first DC power bank, - a second controllable bidirectional switch for establishing controllable electric connection between the output terminal and the first DC power bank, a third controllable bidirectional switch for establishing controllable electric connection between the input terminal and a second DC power bank, and a fourth controllable bidirectional switch for establishing controllable electric connection between the output terminal and the second DC power bank”.
In re to claim 32, claim 32 depend from claim 31, thus are also objected for the same reasons provided above. 
In re to claims 36-37, claims 36-37 depend from claim 33 thus are also objected for the same reasons provided above. 
Examiner Notes
14. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839